Funk, P. J.,
dissenting. The rights of the parties to this suit turn primarily upon the question whether or not the exception in the deed to Hartman, made February 1, 1855, is to be construed as a fee or an easement. I agree with my asso*82ciates that the language in the deed to Hartman should be construed as an exception, and not as a reservation, but I do not agree with them in construing the exception as a fee. That an easement of a water right such as this, apparently granted in gross, may be the subject of an exception, which may be transferred, inherited or devised, and that it is not necessarily true that, if an easement is being created the words must be construed as a reservation, is supported by ample authority, and I believe this to be especially true of the more modem tendency of judicial opinion— there being a marked distinction between a way in gross and an easement of a right to take water from a well or spring, or a right of profit a prendre. 19 Corpus Juris, 866-867, and notes; Amidon v. Harris, 113 Mass., 59; Bank of British North America v. Miller, 6 Fed., 545; Goodrich v. Burbank, 12 Allen (94 Mass.), 459.
Under the well-established rule that a deed containing exceptions or reservations must be construed most strongly against the grantor, I am of the opinion that the deed to Hartman conveyed the fee to the whole tract and excepted only the use of the spring and the land for a reservoir so long as it was used for that purpose. If the deed to plaintiff had been executed before the deed to Hartman, there could be no question about plaintiff’s right to a conditional fee in this land, but, having been executed seven months after the deed to Hartman under the above rule, the exception retained by the Ely heirs in the deed to Hartman should be construed as an easement, and the executors could convey to plaintiff nothing but this casement.
*83We all agree that a reservation in favor of a third person is void, and that plaintiff could get nothing by the deed to Hartman, whether the wording be construed to be a reservation or an exception. While it is clear that plaintiff could get nothing by the deed to Hartman, yet it is just as clear to me that plaintiff could not get anything by the deed to it of property that had already, been conveyed to Hartman.
It is admitted in the majority opinion that the language used in the Hartman deed is susceptible of the construction that it was the intention of the parties to create only an easement, and for the reason that the language in the Hartman deed is indefinite it should be construed in the light of and in connection with the deed given to plaintiff, and that this deed having conveyed a conditional fee is notice to Hartman and his successors in title that plaintiff holds possession under this deed adverse to Hartman and his assigns. However, as plaintiff’s possession is equally referable to an easement, and consistent with the terms accepted by Hartman in the deed to him, I cannot see that such possession is adverse until plaintiff does some overt act to show that he claims something more than Hartman consented to in accepting his deed from the Ely heirs. Kelley v. Armstrong, 102 Ohio St., 478, 479.
It is just as reasonable that plaintiff’s deed be construed in the light of the deed to Hartman, and that it be held that the deed conveying a fee to Hartman is notice to plaintiff that Hartman has the fee and that the plaintiff could get nothing but an easement, and that if it claimed more it must do something to put Hartman or his as*84signs on notice. The fact that A deeds property to 0, which has already been deeded to B and recorded, does not require B to take any action against C until G does some act to take control of the property.
While it is clear from the record that plaintiff was using water from this spring prior to the deed to Hartman, it is also just as clear from the wording of the deeds to Hartman and plaintiff that the stone reservoir and fence enclosing the same were not constructed until after the deed to Hartman was executed. It is further apparent from the deed to plaintiff that the aqueduct, reservoir and fence were constructed in accordance with an agreement between Justin Ely and some of the members of plaintiff corporation, so that so far as the record is concerned there was no real contract or agreement between Justin Ely, or his heirs, and plaintiff, until the deed was executed to it long after the deed to Hartman had been executed. Again, there being nothing in the record to show that there was a reservoir of any kind on 'this land prior to the deed to Hartman, and there being nothing in the record to show by what kind of an agreement plaintiff was using the water from this spring prior to the deed to Hartman, and it being apparent from the deed to plaintiff that it had no real contract for itself, but was acting merely under an agreement with some of the members of the corporation, I cannot see that the deed to plaintiff is any notice to Hartman or his assigns until something is done by plaintiff to show that it claims something more than was consented to by Hartman in accepting his deed.
Ag’ain, a part of the right excepted in the deed *85to Hartman is “The right to use stone for the construction of said reservoir from the land so reserved to said company.” This right to use stone from this 57/100 of an acre is consistent only with an easement - and the conveyance of the fee to Hartman, because if the fee was excepted, and remained in the Ely heirs, and was conveyed to plaintiff, that would carry with it the right to use the stone off this land as a matter of right without any special exception of such right in the deed.
While the wording in the first part of the deed to plaintiff, considered in connection with the reentry clause, standing alone, would convey a conditional fee, yet in construing a deed the whole of it must be taken into consideration. With this rule in mind, the wording referred to, when considered in connection with the habendum clause and the remainder of the three conditional clauses, and especially when construed in the light of and in connection with the prior deed to Hartman, convinces me that the deed to plaintiff conveyed only the right to use, instead of a fee.
Again, plaintiff claims that its possession is adverse, and not permissive, as to Hartman, because there is no grant of any kind by him to plaintiff, and that therefore his possession is adverse, it being conceded that one of the essential requisites to the gaining of an easement by adverse possession is that it be not a matter of permission asked by one party and granted by the other. While it is true that there was no grant by Hartman to plaintiff, it is also true that Hartman accepted a deed subject to plaintiff’s right of user, and thereby did consent to permit plaintiff to use the *86land for the purpose set forth in the deed to him, and, although plaintiff has had the possession of these premises for more than seventy years, it is admitted that plaintiff has not attempted to use the same for any other purpose, or in any other manner, than that provided for in the deed to Hartman. Under the well-established rule, that a grantee who at the time of his purchase had actual knowledge of the existence of an easement is bound by such knowledge and cannot afterwards dispute the existence of the easement, Hartman or his assigns could not have prevented plaintiff from so using the spring and reservoir, even had they attempted to do so. The only claim that plaintiff can have that its holding was adverse is that the deed to plaintiff, executed seven months after the deed to Hartman, is claimed to have conveyed a conditional fee. I cannot agree with my associates that the deed to plaintiff, which is to me in the nature of a self-serving declaration, can in itself be any notice to Hartman, or his assigns, that plaintiff was holding adversely to them.
Neither can I ágree, even if the deed to plaintiff does in words convey a conditional fee, that it is any notice to Hartman and his assigns that plaintiff is holding adverse to them, so long as plaintiff uses and occupies the premises conveyed in absolute and complete harmony with the exception in the deed to Hartman. Plaintiff’s possession having been obtained by permission from the Ely heirs, and acquiesced in by Hartman in accepting this deed, subject to plaintiff’s right to use the property for water and reservoir purposes, it is my opinion that, so long as plaintiff does no overt act to put Hartman or his assigns on notice that *87it claims to hold a fee adverse to Hartman and hia assigns, the statute of limitation does not begin to run. It is clear that the record simply shows such possession as is necessary to the full enjoyment of the easement, and that plaintiff has done nothing inconsistent with the exception in Hartman’s deed that would cause the statute of limitations to run as against Hartman or his assigns except the bringing of this action, and I hold that such possession is not adverse to any of the defendants. Kelley v. Armstrong, supra, and Pinkhum v. City of Eau Claire, 81 Wis., 301, 51 N. W., 550.
Holding as I do, it is my conclusion that plaintiff has no right at this time to an order quieting its title to the fee in the lands described in the petition, and that the petition should be dismissed as to the successors in title of Hartman, as well as all other defendants.